Citation Nr: 0735666	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-23 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active duty service from January 1965 to 
April 1967, with time lost between March 1, 1965 and May 28, 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
following an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In February 2006, the Board remanded the 
veteran's claim to the Appeals Management Center (AMC) for 
additional development.  Following further development of the 
record, the AMC continued its denial of the veteran's claim 
and returned this matter to the Board.  


FINDINGS OF FACT

A left ankle disability is not related to the veteran's 
period of active service; degenerative changes of the left 
ankle were not manifested within one year of the veteran's 
separation from active service. 


CONCLUSION OF LAW

The veteran does not have a left ankle disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through January 2005, April 2006, and March 
2007 notice letters, the veteran received notice of the 
information and evidence needed to substantiate his claim.  
Thereafter, the veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the above notice letters satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the VA also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the VA to 
obtain and consider evidence.  The VA also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  The Board also 
notes that in the April 2006 notice letter, the RO provided 
the veteran notice with respect to effective dates and rating 
criteria provisions.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claim, the veteran was 
provided the content-complying notice to which he was 
entitled.  Pelegrini, 18 Vet. App. at 122.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  Here, following the April 2006 
notice letter, which included notice of the assignment of 
effective dates and disability rating elements, the veteran's 
claim was readjudicated in July 2007.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007), citing Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (In order to cure 
a VCAA notice timing defect, a compliant notice must be 
issued followed by the readjudication of the claim).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file and identified private 
treatment records have been obtain and associated with the 
claims file.  Furthermore, the veteran has been provided a VA 
examination which includes a medical nexus opinion concerning 
his claimed left ankle disability and service.  Otherwise, 
neither the veteran nor his representative has alleged that 
there are any outstanding medical records probative of the 
veteran's claim that need to be obtained.  

The Board notes that the veteran's service representative had 
requested that morning reports associated with the veteran's 
Army unit in recruit (basic) training be obtained.  It was 
indicated that such records would substantiate that the 
veteran did incur a left ankle injury and was treated for 
such during service.  The veteran's service medical records 
do not otherwise reflect any such injury or treatment.  The 
Board notes that the veteran is competent to report that he 
suffered a left ankle injury during service.  As will be 
explained in more detail in the decision below, additional 
development to obtain Army morning reports is not warranted.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran contends that he sprained his left ankle badly in 
his junior year of high school and then again during basic 
training in the United States Army.  He alleges that his left 
ankle sprain during service has caused or contributed to his 
current left ankle disability.  

A Report of January 1965 Medical Examination associated with 
the veteran's service enlistment reflects the veteran's lower 
extremities and musculoskeletal system as normal.  There was 
no finding or diagnosis concerning any left ankle defect or 
disorder.  Thus, notwithstanding the veteran's report of a 
sprained left ankle during his junior year of high school, in 
light of no identified defect or disorder of the left ankle 
during his service enlistment medical examination, the 
veteran is presumed sound upon entry into active duty.  
38 C.F.R. § 3.304(b) (2007).  Further review of the veteran's 
service medical records does not reflect complaints, 
findings, or treatment for a left ankle disability.  A Report 
of March 1967 Medical History, for purposes of separation 
from active service, reflects an examining physician's note 
that the veteran complained of cramping in his legs after 
exercise.  There was no report of a previous left ankle 
injury or any residual pain or instability from such an 
injury.  A Report of March 1967 Medical Examination reflects 
the veteran's lower extremities and musculoskeletal system as 
being normal.  

The veteran has reported that following the injury to his 
left ankle during basic training, his left ankle was wrapped 
in an ace bandage and he was given pain medication and sent 
back to his unit.  He noted that he may have been given a 
physical profile.  The veteran also reported that he was 
later assigned to a unit in Germany, and that this unit did 
not participate in a great deal of marching or physical 
training.  He did not recall re-injuring his left ankle after 
his initial injury during basic training, but that the left 
ankle remained unstable, which resulted in repeated sprains.  

The Board has reviewed the medical evidence of record.  In 
particular, a report of December 2003 MRI (magnetic resonance 
imaging) examination of the left ankle revealed "residua" 
of chronic incomplete sprain of the anterior talofibular and 
medial deltoid ligamentous structures, peroneal brevis and 
peroneal longus tendinopathy, as well as mild tendinosis and 
tenosynovitis of the posterior tibial and flexor digitorum 
longus tendons.  An April 2007 X-ray of the left ankle 
revealed mild osteophytic degenerative changes at the distal 
tibia, as well as a small plantar spur.  

With this evidence in mind, the Board has weighed the 
relevant medical opinions of record pertaining to the 
veteran's claim.  

The opinions supportive of the veteran's claim are from B. 
A., M.D., of HealthPartners; as well as C. L., M.D., of 
Minneapolis Sports Medicine Center.  In a March 2004 
statement, Dr. A., noted the veteran's report of having had a 
very bad sprain of the left ankle while he was in the Army in 
1965, as well as the veteran's report that the left ankle 
really had not been normal for the last 30 years with 
problems off and on since that time.  Dr. A. also noted the 
veteran's current complaints and treatment history.  She 
thereafter opined that the left ankle injury in the Army in 
1965 certainly could have contributed and was as likely as 
not to have contributed to his current ankle condition.  
Otherwise, an April 2004 statement from Dr. L. notes the 
veteran's report of multiple ankle sprains since basic 
training.  He opined that it could be that the veteran's 
recurrent ankle giving-way and pain was related to the 
initial "injuries" back in basic training.  Furthermore, 
that the veteran's old records indicating an ankle sprain at 
that time could be consistent with his recurrent injuries at 
the present.  

In this case, both the opinions of Dr. A. and Dr. L. do not 
appear to be based on a review of the veteran's claims file, 
but instead based on the veteran's reported history.  
Nevertheless, the Board may not disregard a medical opinion 
solely on the rationale that the medical opinion was based on 
a history given by the veteran.  See e.g., Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The veteran is competent 
to provide testimony concerning factual matters of which he 
had first hand knowledge:  experiencing pain and swelling in 
his left ankle following an injury during basic training, 
reporting to sick call, or being placed on limited duty.  He 
is not competent to provide, however, a diagnosis or etiology 
regarding any left ankle disability.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Furthermore, although 
the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a veteran's lay 
evidence, the lack of such records does not, in and of 
itself, render the lay evidence not credible.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Following a review of both private medical opinions, the 
Board developed the record to obtain a VA medical opinion.  
In a report of April 2007 VA examination, the examiner noted 
that the veteran's claims file had been reviewed.  The 
examiner noted the veteran's in-service history of a left 
ankle injury during basic training.  The veteran also 
reported that he was later deployed to Germany where he 
served as an orderly in the medical department.  The veteran 
was noted to report that he experienced no problems with his 
left ankle while in Germany.  With respect to his post-
service history, the veteran was noted to report that after 
his discharge from service he traveled in Europe for several 
months and then attended college for about two years before 
beginning work for the United States Postal Service as a 
clerk in 1970.  The veteran was also noted to report that he 
began having problems with his left ankle around 1977 or 
1978.  

Following a clinical examination and associated diagnostic 
study, the examiner's diagnosis was recurrent left ankle 
sprain with mild degenerative joint disease of the distal 
tibia.  He opined that the veteran's current left ankle 
disability was not caused by or the result of military 
service.  In support of his opinion, the examiner explained 
that the veteran's service medical records did not reflect 
documentation regarding any left ankle injury, and this 
included the veteran's separation medical examination.  
Notwithstanding that fact, the examiner, in considering the 
veteran's reported injury, noted that according to the 
veteran the left ankle injury only resulted in a brief 
limitation of duty.  The examiner further found relevant that 
the veteran had not had any significant problems or 
impairment associated with his left ankle for at least 10 
years following discharge from military service.  Therefore, 
the examiner concluded that the veteran's left ankle 
disability was more likely than not related to events after 
military service.  

Here, the Board gives greater probative weight on the 
question of medical nexus to the report of April 2007 VA 
examination which was clearly based upon examination of the 
veteran and full consideration of the record as well as the 
veteran's reported medical history pertaining to his left 
ankle disability.  See Winsett v. West, 11 Vet. App. 420, 
424-25 (1998) (it is the responsibility of VA adjudicators to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another); see also Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this respect, as 
noted above, while the Board can not reject a medical opinion 
based solely on the veteran's reported history, in this case, 
the medical history documented in the report of April 2007 VA 
examination is clearly more extensive than the history as 
noted in those opinions from Dr. A. and Dr. L.  Thus, in 
light of the apparent limited medical history considered by 
either Dr. A. or Dr. L., and the fact that neither physician 
was noted to have considered the veteran's claims file, where 
any missing medical history not previously considered by 
either physician would have been available, the Board finds 
the medical opinion from the VA examiner to be of greater 
evidentiary weight with respect to the issue of medical 
nexus.  

The Board is also aware of the veteran's report that he did 
receive treatment for his left ankle while stationed in 
Germany and that any treatment he did receive had not been 
officially documented in his service medical records.  While 
the veteran is competent to report having received treatment 
in service for his left ankle, the Board finds compelling 
that a Report of March 1967 Medical History associated with 
the veteran's separation from service does not reflect any 
report by the veteran of a history or current problems with 
his left ankle.  Furthermore, clinical examination of the 
veteran's lower extremities at that time was completely 
normal.  

Therefore, when the Board considers the medical evidence of 
record, the lack of any documented post-injury treatment for 
a left ankle disorder/disability during service or for a 
number of years after service, as well as the more probative 
medical opinion provided by the VA examiner in April 2007, 
the Board finds that the opinion evidence against the 
veteran's claim is entitled to more weight; thus it follows 
that the preponderance of the competent evidence weighs 
against the claim.  Likewise, the Board does not find that 
the medical evidence of record reflects that degenerative 
changes in the veteran's left ankle first manifested 
themselves within one year of the veteran's separation from 
service.  

The Board is mindful of the veteran's assertions, and while 
it does not doubt the sincerity of the veteran's belief that 
he currently has a left ankle disability related to service, 
that question involves a medical matter.  As a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  See, e.g. , Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
veteran's own assertions as to the etiology of his left ankle 
disability have no probative value.  

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a left ankle disability must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence 
weighs against the claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left ankle disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


